é

Case 1:18-cv-10225-MLW Document 423 Filed 11/08/19 Page 1 of 1
Case 1:18-cv-10225-MLW Document 422 Filed 11/07/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

LILIAN PAHOLA CALDERON JIMENEZ,
and LUIS GORDILLO, ef al.,

Individually and on behalf of all others
similarly situated,

ye“ pect?
Le degeurcked
ere Be Wy

No. 1:18-cv-10225-MLW

9

Plaintiffs-Petitioners,
Vv.
KEVIN K. McALEENAN, et al,

Defendants-Respondents.

em Nemo Nem Nene Nee Smet See” “Nee” See Nee” Nee “eee” See” “eee” Neue”

 

au, BI

NOVEMBER 7, 2019 JOINT REPORT

On October 25, 2019, the Parties proposed that they report to the Court by November 8,

“Nowe SS have

and te. pork

2019 regarding whether any other individuals have withdrawn their portions of the Motion for

Order to Show Cause and whether any discovery disputes relating to the Motion for Order to

‘

Show Cause remain outstanding. The Parties further stated that they will report on the following
issues two weeks before any hearing: (1) a proposed agenda for the hearing on Petitioners’

Motion for Order to Show Cause, (2) whether ICE may remove individuals who are at issue in

U-tte
CLM CAN UE

duo p

Petitioners’ show-cause motion, and (3) any mootness issues. ECF No. 419.

“6

On November 1, 2019, the Court rescheduled the November hearing for December 3,
2019. ECF No. 420. The Parties therefore intend to submit their positions on issues one through

three on November 19, 2019.

Va AUVIO

The Court further ordered that the Parties report on the matters identified in the October

Witt SS Peeidierty.

VWEIWaANIWNS
P

25, 2019 Joint Status Report by November 7, 2019, at 2:00 p.m. The Parties report as follows

\4+ ve Mey OR Dette Hod by
ye - +n port s havi
“wm Nev eww Wr t,

Con AWW Le corr awn,
